Ostrander, S.
Testatrix bequeathed specifically five different bank accounts and also a mortgage which she held upon certain realty.
The seventh clause of the will relates to the only real estate which she had at the time her will was made, and reads as follows:
" Seventh. The Octagon Cottage and all its contents and furniture therein and whatever else of personal estate where boarding and deposits in the First National Bank, Balston Spa, N. Y., I bequeath to my son, George Herbert King, or his heir.”
The eighth clause was as follows:
“ All private papers, estate hills, deeds, books, photos, etc., I bequeath to my son George Herbert King or his heirs and all my funeral expenses to he paid from income due at the time of my death or demise, also any debts that I may have for week board, etc.”
The will was drawn by the testatrix, who was an aged woman and unfamiliar with such matters, and bears date. November *6522, 1911. After executing the will, she sold the Octagon Cottage and purchased another piece of realty on Saratoga avenue, in Round Lake, and on November 10, 1913, she indorsed upon the will the following:
“ Codicil — The above 7th bequest of Cottage sold and instead bequeath house on Saratoga Ave., cor. Kavanaugh St.
“ Anna V. Kura, Nov. 10, 1913.”
The codicil is inoperative for lack of formality in execution, but may be useful as in indication of the intentions of the testatrix. (Livingston v. Newkirk, 3 Johns. Ch. 312 [319] ; Rice v. Harbeson, 63 N. Y. 493 [500].)
The personalty not specifically bequeathed is insufficient to pay the funeral and administration expenses and debts, and resort must be had on this accounting to the remaining prop-, erty — shall it be to the personalty specifically bequeathed or to the realty which by reason of the informality in the codicil descended to the heir ?
The general rule long established is that the property of the estate shall be applied to the payment of these expenses and debts in the following order:
1. The general personal estate.
2. Estates specifically and expressly devised for the payment of debts and for that purpose only.
3. Estates descended.
4. Estates specifically devised even though they are generally charged with the payment of debts. (Livingston v. New-kirk, supra.)
While this is the general rule, the personal estate may be entirely exonerated or the real estate may be made to aid the personal if there be express direction to that effect in the will, or if such be the clear intention of the testator to be gathered from its provisions. (Taylor v. Dodd, 58 N. Y. 343.)
This rule was cited in Matter of Bergen (56 Misc. Rep. 92), *66but it was held in that ease that there was nothing in the will to show an intention to exonerate the personalty except that the executors were given power to sell the realty, and the court says: “ But this does not necessarily indicate any intention to exonerate the personalty.”
The rule was a little more specifically laid down in Matter of Neely (24 Misc. Rep-. 255 [257] ) : “ The principle which has the greatest influence on the determination of this question, which has been uniformly supported by all the cases, is that it is not enough for the testator to have charged his real estate with or in any manner devoted it to the payment of his debts and legacies. The rule of construction is such as aims at finding not that the real estate is charged, but that the personal estate is discharged. In other words, it is not .by an intention to charge the real, but by a plain intention to discharge the .personal, estate that the question is to be decided.”
In that case there was no expression of intention that the. debts and expenses be paid from the realty and the personalty be exonerated, and the court held that the personalty was the primary fund for the payment of the debts.
From the foregoing authorities, the rule is plain that in order to charge the realty there must be a clear intention to exonerate the personalty before resort can be had to the realty. What then was the intention of Mrs. King in this respect ?
By the eighth clause, it is apparent that she expected all her debts and expenses would be paid from personalty, to wit, from the income of her estate.
In the original will all her realty was, by the seventh paragraph, specifically devised, and after she sold this realty and bought other realty in its stead she intended by her codicil to specifically devise the new property.
While such intention cannot be carried out by reason of informality of the execution of the codicil, we can have no doubt of her intentions in regard to it.
If it be.said that the codicil is ineffective and may not be *67considered in passing upon this question, and we he thrown hack upon the original will, which, speaking from the testatrix’s death, left the new purchase of realty undevised, still the eighth clause of the will would he sufficient to rehut any claim of intention to fix the burden of the expenses and debts upon the realty in preference to the personalty.
The debts and funeral and administration expenses should be borne by the personal property.
Decreed accordingly.